DETAILED ACTION
This office action is in response to Application No. 17/037,870, filed on 30 September 2020.  Claims 1-16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) a method comprising steps of segmenting a circuit layout into regions, performing layout overflow analysis in each region, and deploying additional power tracks according to ranking of the overflow rates, which is an abstract mental process that could be performed by a designer in the mind or with pen and paper.  In particular, the process merely recites a design concept of using routing overflow rates when designing a power mesh, and does not require the fabrication or modification of any actual device.  Thus, a designer can perform the entire claimed method simply by thinking about or drawing a routing design.  
This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea itself.  For the same reasons, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a circuit system that “applies” a method for compensating voltage drop with additional power mesh, which could be interpreted that the system performs the method, but it appears that the circuit system should be the result of the method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,240,314 to Leung in view of US 7,694,258 to Ylinen.
Regarding claim 1, Leung discloses a method for compensating voltage drop with additional power mesh, adapted to a circuit system (col. 2, lines 3-7), comprising:
segmenting a circuit layout of the circuit system into one or more regions (Figs. 1-2); and
deploying additional power tracks of the power mesh so as to compensate voltage drop of the circuit system (Figs. 15-21; col. 2, lines 1-7).
Leung does not appear to explicitly disclose performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions and that deploying additional power tracks is done according to a ranking of the routing overflow rates with respect to the one or more regions.  However, Leung adds the power tracks to the power mesh using metal fill techniques for satisfying metal density requirements (col. 6, lines 44-
segmenting a circuit layout of the circuit system into one or more regions (Fig. 4, steps 405-410);
performing a layout overflow analysis in each of the regions for obtaining a routing overflow rate with respect to each of the regions (Fig. 4, step 415) and
deploying additional fill according to a ranking of the routing overflow rates with respect to the one or more regions (Fig. 4, steps 420-435).
The combination of Leung and Ylinen suggests utilizing the fill technique of Ylinen to add the metal fill in Leung, the metal fill being used as additional power tracks for compensating for IR drop as disclosed by Leung.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Leung and Ylinen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of prioritizing regions of low density when adding metal fills to meet density and IR drop requirements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding metal fill to a layout, wherein the metal 
Regarding claim 2, Leung discloses that one layer of the circuit system is segmented into one or more regions, the additional power tracks of the power mesh are deployed on unused metal wires of the layer (Figs. 1, 4, and 15).
Regarding claim 3, Leung does not appear to explicitly disclose that the layout overflow analysis is performed based on a plurality of layout tracks being segmented in each region of the circuit system, wires used as signal tracks between the circuit elements of the circuit system, and power tracks of the power mesh.  Ylinen discloses these limitations (col. 1, lines 49-51).  Motivation to combine remains consistent with claim 1.
Regarding claim 7, Leung discloses that positions and quantities of the additional power tracks of power mesh to be deployed are determined according 
Regarding claim 8, Leung discloses that the positions and quantities of the additional power tracks of the power mesh to be deployed are further determined according to a degree of electron migration to be improved in the circuit system (col. 8, lines 45-63).
Claims 9-11, 15, and 16 are directed to circuit systems produced by or performing the methods of claims 1-3, 7, and 8, and are rejected under the same reasoning.  Leung further discloses a circuit system that applies a method for compensating voltage drop with additional power mesh, comprising:
a multi-layer semiconductor structure, wherein multiple circuit elements and signal tracks there-between are formed on one or more layers of the structure, and a power mesh is deployed over the one or more layers of the structure, and wherein the power mesh includes a plurality of longitudinal and latitudinal power tracks (Figs. 1, 16, and 19; col. 1, lines 15-25);
wherein additional power tracks of the power mesh are deployed for compensating the voltage drop of the circuit system (col. 2, lines 3-7).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Ylinen, and further in view of US 20190065656 to Chakraborty.
Regarding claims 4 and 12, Leung does not appear to explicitly disclose that the routing overflow rate is obtained by dividing an area occupied by the signal tracks and the power tracks of the power mesh by an area occupied by all of the layout tracks of the same region.  Ylinen discloses that the routing overflow rate is obtained by dividing an area occupied by the signal wiring and the power wiring of the power mesh by an area occupied by all of the layout of the same region (col. 6, lines 36-40).  Chakraborty discloses that routing overflow rate is specifically considering routing tracks, and the percentage of available routing resources utilized (¶47, 51).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Leung, Ylinen, and Chakraborty, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of adding fill based on percentage of routing tracks utilized/available.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding fill to meet density and IR drop requirements.  Ylinen is directed to a fill generation technique that prioritizes low density regions, where density is determined by area used by wiring and fills compared to total available area.  Chakraborty is similarly directed to density calculation that considers utilization percentage of routing tracks, such as the routing tracks used by Leung.  The teachings of Ylinen and Chakraborty are directly applicable to Leung in the same .

Claims 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Ylinen and Chakraborty, and further in view of US 2007/0256045 to Lin.
Regarding claims 5 and 13, Leung does not appear to explicitly disclose that the routing overflow rate is also affected by widths of metal wires of the circuit layout of the circuit system.  However, Ylinen discloses that routing overflow rate is based on area of wiring (col. 6, lines 36-40), which would necessarily be affected by widths of metal wires.  Lin also discloses these limitations (¶14-17).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Leung, Ylinen, Chakraborty, and Lin, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of considering wire width during congestion analysis.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Leung is directed to a method of adding fill to meet density and IR drop requirements.  Ylinen is directed to a fill generation technique that prioritizes low 
Regarding claims 6 and 14, Leung does not appear to explicitly disclose that positions and quantities of the additional power tracks of the power mesh are decided to be deployed according to the routing overflow rate and the area ratio of the width of all metal wires of the circuit layout of the circuit system.  Ylinen discloses that positions and quantities of the additional power tracks of the power mesh are decided to be deployed according to the routing overflow rate (Fig. 4, steps 420-435), and Lin discloses that the positions and quantities are further based on the area ratio of the width of all metal wires of the circuit layout of the circuit system (¶14-17).  Motivation to combine remains consistent with claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

28 August 2021